Case: 21-2174   Document: 46     Page: 1   Filed: 07/14/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    POP TOP CORP.,
                    Plaintiff-Appellant

                            v.

                RAKUTEN KOBO INC.,
                   Defendant-Appellee
                 ______________________

                       2021-2174
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 4:20-cv-04482-DMR,
 Magistrate Judge Donna M. Ryu.
                  ______________________

                     ON MOTION
                 ______________________

  Before MOORE, Chief Judge, NEWMAN and STOLL, Circuit
                        Judges.
         Order for the court filed by PER CURIAM.
          Dissent filed by Circuit Judge NEWMAN.

 PER CURIAM.
                        ORDER
Case: 21-2174    Document: 46      Page: 2    Filed: 07/14/2022




 2                        POP TOP CORP.   v. RAKUTEN KOBO INC.



     Rakuten Kobo Inc. (Kobo) moves for sanctions against
 Pop Top Corp. (Pop Top) under Rule 38 of the Federal Rules
 of Appellate Procedure. Kobo argues that Pop Top’s appeal
 was frivolous and requests attorneys’ fees plus double its
 costs as damages. Kobo further requests we hold Pop Top
 and its counsel jointly and severally liable for the sanc-
 tions. For the following reasons, we grant the motion in
 part and deny it in part.
                        BACKGROUND
     Pop Top owns U.S. Patent No. 7,966,623. The ’623 pa-
 tent relates to methods and systems for “content providers
 and authors of web-based content to enable highlighter
 functionality on their web pages.” ’623 patent at 1:16–19.
 The sole claim of the patent requires, among other things,
 an “internet document [that] includes code for invoking a
 highlighting service to operate with the internet docu-
 ment.” Id. at claim 1 (emphasis added).
      Pop Top sued Kobo in the Northern District of Califor-
 nia, alleging infringement of the ’623 patent. Pop Top con-
 tended that the eBooks Kobo serves via its eReader
 application are the claimed internet documents because
 they are “highlightable” and “include code.” J.A. 304. Pop
 Top did not, however, identify any particular code in the
 eBooks that allegedly invokes a highlighting service, de-
 spite having access to the code in two sample eBooks. See
 id. (showing contents of ePub file for A Tale of Two Cities);
 J.A. 106 (Kobo’s counsel stating “the e-book file for ‘Win
 Bigly’ is presently available for inspection at our New York
 City offices”).
     In correspondence, Kobo repeatedly explained to Pop
 Top that all code related to highlighting is in the Kobo App,
 not in individual eBooks. J.A. 92, 574, 580, 583. Kobo also
 stated that Pop Top’s contrary position was frivolous and
 lacked evidentiary support. J.A. 96. And it advised Pop
 Top that “if you decline to dismiss the complaint at this
 time, Kobo will seek to recover its attorney’s fees and
Case: 21-2174      Document: 46     Page: 3   Filed: 07/14/2022




 POP TOP CORP.   v. RAKUTEN KOBO INC.                        3



 costs.” Id. Pop Top did not heed that warning and contin-
 ued to prosecute the case.
     Kobo then moved for summary judgment of nonin-
 fringement. It argued that its eBooks do not contain “any
 code relating to highlighting” and that “[t]he only code re-
 lating to highlighting . . . is found in the Kobo App software
 itself.” J.A. 287. For support, Kobo provided a declaration
 from its Chief Technology Officer, Trevor Hunter. The dec-
 laration states that the highlighting functionality is “lo-
 cated in the Kobo App itself.” J.A. 175 ¶ 15; see also
 J.A. 175–84 ¶¶ 16–34 (identifying code in Kobo App related
 to highlighting functionality). It further states that no code
 in the eBooks “relate[s] to any highlighting capabilities of
 the Kobo App.” J.A. 184 ¶ 36.
      In response, Pop Top accused Kobo of attempting to in-
 ject into claim 1 a requirement that the internet document
 “include all code necessary to highlight the served internet
 document.” J.A. 643 (emphasis added). It also argued that
 summary judgment was improper because Mr. Hunter’s
 declaration showed that each eBook contains (1) “[c]ode
 identifying the eBook as a Reflowable ePub file” and
 (2) “code for causing a user interface object for invoking
 [sic] a highlighter service.” J.A. 646–47, 674–75. Pop Top
 did not explain how this code supposedly satisfies the “code
 for invoking” limitation.
     The district court granted summary judgment of non-
 infringement. Regarding Pop Top’s claim construction ar-
 gument, the district court determined that Pop Top
 “blatantly misconstrue[d] Kobo’s position.” Pop Top Corp.
 v. Rakuten Kobo Inc., No. 20-cv-04482-DMR, 2021 WL
 2633479, at *5 (N.D. Cal. June 25, 2021) (Summary Judg-
 ment). It explained that Kobo never “contend[ed] that the
 internet document must include all code necessary to high-
 light the document. Rather, Kobo assert[ed] that the claim
 requires the internet document to include code for invoking
 a highlighting service, and it present[ed] evidence that the
Case: 21-2174     Document: 46     Page: 4     Filed: 07/14/2022




 4                         POP TOP CORP.   v. RAKUTEN KOBO INC.



 eBooks for the Kobo App do not include any such code.” Id.
 (internal quotation marks omitted). As for Pop Top’s in-
 fringement theories based on Mr. Hunter’s declaration, the
 district court held that Pop Top could not rely on those the-
 ories because it failed to disclose them in accordance with
 local rules. Id. at *5–6. Regardless, the district court de-
 termined that, “[c]ontrary to Pop Top’s assertion, the dec-
 laration does not state that the eBook itself contains source
 code that invokes the highlighting service.” Id. at *6. The
 district court therefore held there was no dispute of fact
 that the eBooks do not satisfy the “code for invoking” limi-
 tation.
      Pop Top appealed. It argued that the district court
 erred by (1) not resolving the parties’ alleged claim con-
 struction dispute and (2) holding that Pop Top presented
 insufficient evidence of infringement to survive summary
 judgment. On the first point, Pop Top claimed its position
 before the district court was that the “code for invoking”
 limitation merely requires “any code that leads to the high-
 lighting of the internet document,” whereas Kobo’s position
 was that it requires “the code for highlighting the internet
 document.” Appellant’s Br. 16. On the second point, Pop
 Top cited Mr. Hunter’s declaration and, for the first time
 on appeal, its infringement contentions. Id. at 16–17 (cit-
 ing J.A. 98–103, 173–79, 300–11). Pop Top further argued,
 in its reply brief, that the district court abused its discre-
 tion in holding that Pop Top could not rely on Mr. Hunter’s
 declaration to prove infringement. Appellant’s Reply Br. 6.
    We affirmed without opinion under Federal Circuit
 Rule 36. Pop Top Corp. v. Rakuten Kobo Inc., No. 2021–
 2174, 2022 WL 1397867 (Fed. Cir. May 4, 2022).
                         DISCUSSION
                               A
    Under Federal Rule of Appellate Procedure 38, we may
 “award just damages and single or double costs to the
Case: 21-2174      Document: 46     Page: 5   Filed: 07/14/2022




 POP TOP CORP.   v. RAKUTEN KOBO INC.                        5



 appellee” if we determine that an appeal is frivolous. We
 have a “longstanding policy of enforcing Rule 38 vigor-
 ously.” Walker v. Health Int’l Corp., 845 F.3d 1148, 1157
 (Fed. Cir. 2017). An appeal is frivolous as filed when “the
 judgment by the tribunal below was so plainly correct and
 the legal authority contrary to appellant’s position so clear
 that there really is no appealable issue.” State Indus., Inc.
 v. Mor-Flo Indus., Inc., 948 F.2d 1573, 1578 (Fed. Cir.
 1991). An appeal is frivolous as argued when the appellant
 engages in misconduct in arguing the appeal. Id.
      Kobo argues Pop Top’s appeal was frivolous as filed.
 We agree. The district court determined that Pop Top of-
 fered “no evidence whatsoever that the eBooks for the Kobo
 App include ‘code for invoking a highlighting service,’ de-
 spite being in possession of a complete eBook file.” Sum-
 mary Judgment, 2021 WL 2633479, at *5 (emphasis
 added). Indeed, Pop Top relied solely on Mr. Hunter’s dec-
 laration, but the declaration unequivocally states that the
 highlighting functionality is “located in the Kobo App it-
 self,” not the eBooks. J.A. 175 ¶ 15; J.A. 184 ¶ 36. Because
 it “utterly fail[ed]” to identify any evidence that the eBooks
 contain code for invoking a highlighting service, Summary
 Judgment, 2021 WL 2633479, at *4, Pop Top had no rea-
 sonable basis to appeal the district court’s summary judg-
 ment.
      Kobo further argues Pop Top’s appeal was frivolous as
 argued. Again, we agree. As it did below, Pop Top “bla-
 tantly misconstrue[d] Kobo’s position” in arguing that the
 parties disputed the scope of the “code for invoking” term.
 Summary Judgment, 2021 WL 2633479, at *5. Kobo stated
 it “d[id] not dispute” Pop Top’s construction of that term.
 J.A. 520. Kobo instead argued that, even under Pop Top’s
 construction, it does not infringe because the eBooks “do
 not contain any code at all that invokes the highlighting
 service.” J.A. 521. Pop Top’s misrepresentation of Kobo’s
 position warrants sanctions. See Mor-Flo Indus., 948 F.2d
 at 1579 (holding appeal frivolous as argued where
Case: 21-2174    Document: 46      Page: 6    Filed: 07/14/2022




 6                        POP TOP CORP.   v. RAKUTEN KOBO INC.



 appellant “manufactured arguments in support of reversal
 by distorting the record”).
     Pop Top compounded its misconduct in arguing to us
 that it presented sufficient evidence to survive summary
 judgment. Pop Top cited its infringement contentions, but
 it never mentioned that evidence below in its opposition to
 Kobo’s motion for summary judgment. See Appellant’s Br.
 16–17 (citing J.A. 98–103, 300–11); J.A. 646–48 (relying
 solely on Mr. Hunter’s declaration). Pop Top also cited
 Mr. Hunter’s declaration yet failed to address, until its re-
 ply, the district court’s holding that Pop Top could not rely
 on that evidence under local rules. In any event, Pop Top
 did not explain how any of the cited evidence demonstrates
 that Kobo’s eBooks contain code related to highlighting.
 Accordingly, Pop Top’s appeal was frivolous as argued.
                              B
     Rule 38 authorizes us to award single or double costs
 and “just damages,” which may include attorneys’ fees.
 Mor-Flo Indus., 948 F.2d at 1581. Kobo requests attorneys’
 fees and double its costs. The total amount requested is
 $140,964.46, which includes $53,216.19 in attorneys’ fees
 relating to this motion. We find the latter amount unrea-
 sonable. It took Kobo’s counsel 107.6 hours to fully brief
 and argue the merits of this appeal. Mot. Ex. A ¶ 7. The
 same counsel then spent about 83 hours briefing Kobo’s
 sanctions motion. See id. ¶¶ 8-9. Given that the sanctions
 briefing is only 28 pages long and largely parrots the merits
 briefing, counsel should have spent considerably less time
 preparing the sanctions briefing. We find that $20,000 is a
 more reasonable estimate of the actual cost of the sanctions
 motion. Accordingly, we award Kobo $107,748.27.
                              C
     Kobo requests that we hold Pop Top’s counsel jointly
 and severally liable for the sanctions award. We may hold
 an attorney jointly and severally liable for sanctions if an
Case: 21-2174      Document: 46     Page: 7     Filed: 07/14/2022




 POP TOP CORP.   v. RAKUTEN KOBO INC.                          7



 appeal is frivolous due to the “nature of the advocacy in
 support of it.” Id. at 1582. As we explained above, Pop
 Top’s appeal was frivolous entirely because of the baseless
 arguments advanced by counsel. Moreover, Pop Top does
 not oppose joint and several liability in its response to
 Kobo’s sanctions motion. We therefore hold Pop Top and
 its counsel jointly and severally liable for the sanctions.
                          CONCLUSION
    We grant-in-part and deny-in-part Kobo’s motion for
 sanctions. We award Kobo $107,748.27, for which Pop Top
 and its counsel are jointly and severally liable.
                   SANCTIONS IMPOSED


                                        FOR THE COURT

 July 14, 2022                          /s/ Peter R. Marksteiner
     Date                               Peter R. Marksteiner
                                        Clerk of Court
Case: 21-2174    Document: 46     Page: 8    Filed: 07/14/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     POP TOP CORP.,
                     Plaintiff-Appellant

                             v.

                 RAKUTEN KOBO INC.,
                    Defendant-Appellee
                  ______________________

                        2021-2174
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 4:20-cv-04482-DMR,
 Magistrate Judge Donna M. Ryu.
                  ______________________

                      ON MOTION
                  ______________________

 NEWMAN, Circuit Judge, dissenting.
     I respectfully dissent from the award of attorneys’ fees
 for this appeal. The panel majority holds that since Pop
 Top presents the same arguments on which it lost in the
 trial court, this appeal is frivolous and is sanctioned.
     I agree that Pop Top did not have a winning case. How-
 ever, due process and the Federal Rules provide the right
 of appeal. The United States has continually rejected the
Case: 21-2174     Document: 46      Page: 9    Filed: 07/14/2022




 2                         POP TOP CORP.   v. RAKUTEN KOBO INC.



 “loser pays” philosophy of many countries, for our view of
 justice under law includes appellate review. See Beghin-
 Say Int’l Inc. v. Ole-Bendt Rasmussen, 733 F.2d 1568, 1573
 (Fed. Cir. 1984) (declining to award sanctions despite “a to-
 tal absence of merit” in the appellant’s arguments).
     An adverse decision on appeal of the merits does not
 subject the appellant to sanctions because the case was
 weak. Here, Pop Top sued Rakuten Kobo for infringement
 of a patent that had been granted with broad claims that
 Pop Top was attempting to enforce. The district court
 found non-infringement on summary judgment, and
 awarded attorneys’ fees to Kobo. Pop Top appealed and
 asked this court for de novo review based on claim construc-
 tion, a question of law. We affirmed the district court’s
 judgment without opinion. Pop Top Corp. v. Rakuten Kobo
 Inc., No. 2021-2174, 2022 WL 1397867 (Fed. Cir. May 4,
 2022).
     Pop Top separately appealed the district court’s award
 of attorneys’ fees; that appeal is pending at this court. Pop
 Top Corp. v. Rakuten Kobo Inc., No. 22-1688 (appeal cur-
 rently in briefing stage). Meanwhile, Kobo filed this mo-
 tion for sanctions for Pop Top’s unsuccessful appeal of the
 merits case. The panel majority awards appellate sanc-
 tions, relying on the district court’s award of sanctions.
 However, it is inappropriate to sanction an appeal on the
 basis that there were sanctions below. It is also notewor-
 thy that the district court’s sanctions are not final, for they
 are on separate appeal. See Connell v. Sears, Roebuck &
 Co., 722 F.2d 1542, 1554 (Fed. Cir. 1983) (“Whatever the
 events in the district court, we are duty-bound to guard our
 segment of the judicial process against abuse.”).
     An appeal is not frivolous or otherwise egregious
 simply because the appellant has a weak case. The right
 of appellate review applies even for weak cases. Biodex
 Corp. v. Loredan Biomedical, Inc., 946 F.2d 850, 863 (Fed.
Case: 21-2174      Document: 46    Page: 10   Filed: 07/14/2022




 POP TOP CORP.   v. RAKUTEN KOBO INC.                       3



 Cir. 1991) (“As we have repeatedly noted, ‘[a]n appeal hav-
 ing a small chance for success is not for that reason alone
 frivolous’ and thus deserving of sanctions.” (quoting Finch
 v. Hughes Aircraft Co., 926 F.2d 1574, 1578 (Fed. Cir.
 1991)).
     In Refac Int’l Ltd. v. IBM, 798 F.2d 459, 460 (Fed. Cir.
 1986), this court reversed a sanctions award where the ap-
 pellant’s arguments could “be said to fall just within the
 ragged edge of the penumbra surrounding legitimate advo-
 cacy.” The court has also explained that “an appeal that
 does border the ragged edge of frivolity” is not necessarily
 sanctionable. Beghin-Say, 733 F.2d at 1573. “The line be-
 tween the tenuously arguable and the frivolous can be an
 uncertain one, and sanctions should not be imposed so
 freely as to make parties with legitimately appealable is-
 sues hesitant to come before an appellate court.” Finch,
 926 F.2d at 1578.
      The court cautioned that: “In determining whether or
 not an appeal is frivolous, . . . an appellate court must be
 mindful of the possibility that awarding damages and costs
 could have an undue chilling effect on the behavior of later
 litigants.” Id. Likewise, our sibling circuits have “been re-
 luctant to classify appeals as frivolous, so that novel theo-
 ries will not be chilled and litigants advancing any claim or
 defense which has colorable support under existing law or
 reasonable extensions thereof will not be deterred.”
 Hilmon Co. (V.I.) Inc. v. Hyatt Int’l, 899 F.2d 250, 252–53
 (3d Cir. 1990) (awarding sanctions for failure to serve de-
 fendants for seventeen months without “any evidence of
 ‘good cause’” for the delay).
     Sanctions may be appropriate, as for deliberate mis-
 statements or intentional misrepresentation. See, e.g., As-
 berry v. U.S. Postal Serv., 692 F.2d 1378, 1381 (Fed. Cir.
 1982) (“[Appellant’s] allegation that the settlement is in-
 complete because it failed to dispose of a back pay issue is
Case: 21-2174    Document: 46      Page: 11     Filed: 07/14/2022




 4                         POP TOP CORP.   v. RAKUTEN KOBO INC.



 spurious. There was no such issue.”); Romala Corp. v.
 United States, 927 F.2d 1219, 1223 (Fed. Cir. 1991) (“[Ap-
 pellant]’s statement of the government’s position is grossly
 inaccurate.”).
      It is not unusual for an appellant to argue that the dis-
 trict court erred in claim construction. Pop Top states in
 its opening brief at 15: “The parties read claim 1 differ-
 ently.” Whether Pop Top’s argument below was sanction-
 ably frivolous may be explored in the pending appeal of the
 district court’s award of sanctions, but sanctionable
 presentations in the trial court do not necessarily render
 the appeal sanctionable.
     “There are . . . differences between excessive advocacy
 and inexperience on the one hand and clear frivolity on the
 other.” Beghin-Say, 733 F.2d at 1573. Litigation by its na-
 ture reflects the spin of advocacy, and the right of appellate
 review is a safeguard to the rule of law. The judicial bur-
 den of reviewing a weak appeal or receiving one-sided ar-
 gumentation does not warrant the sanction of award of
 attorneys’ fees. From my colleagues’ contrary ruling, I re-
 spectfully dissent.